Citation Nr: 0834892	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-36 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected postoperative anterior cruciate 
ligament reconstruction of the left knee with 
osteoarthropathy.

2. Entitlement to an initial rating in excess of 30 percent 
for service-connected migraine headaches.

3. Entitlement to an initial rating in excess of 10 percent 
for service-connected right ankle sprain.

4. Entitlement to an initial rating in excess of 10 percent 
for service-connected plantar fasciitis of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to July 
1997 and from October 2001 to August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The veteran also filed a timely notice of disagreement with 
the initial rating evaluations assigned for tinnitus, right 
ear sensorineural hearing loss, osteoarthritis of the right 
knee, and surgical scars on the left knee and the denial of 
service connection for left ear hearing loss.  However, in 
his October 2005 substantive appeal (VA Form 9), the veteran 
indicated that he was limiting his appeal to the issues 
enumerated on the title page.  Therefore, the remaining five 
issues above are not before the Board at this time.

The Board notes that the veteran's service-connected 
postoperative anterior cruciate ligament reconstruction of 
the left knee with osteoarthropathy was assigned a temporary 
100 percent rating for a period of post-surgical 
convalescence from January 27, 2004 to August 1, 2004.  The 
temporary total disability rating is not before the Board.  
Thus, for the purposes of this decision, the "entire appeal 
period" with regard to this disability includes only the 
period prior to January 27, 2004 and subsequent to August 1, 
2004.  





FINDINGS OF FACT

1. Service-connected postoperative anterior cruciate ligament 
reconstruction of the left knee with osteoarthropathy, at its 
worst, is manifested by flexion to 75 degrees with pain, 
extension to 0 degrees, slight instability, popping and 
crepitus, without additional functional limitation due to 
weakness, fatigability, lack of endurance, or incoordination, 
and X-ray evidence of degenerative arthritis.

2. Service-connected migraines are manifested by episodes 
occurring one or two times every one to two weeks that 
sometimes are incapacitating and require time off from work, 
but that do not result in economic inadaptability.

3. Service-connected right ankle sprain, at its most severe, 
is manifested by dorsiflexion to 10 degrees and plantar 
flexion to 20 degrees.

4. Service-connected plantar fasciitis of the right foot is 
manifested by constant pain, increased with prolonged walking 
and standing, and a plantar heel spur on the right foot. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for service-connected postoperative anterior cruciate 
ligament reconstruction of the left knee with 
osteoarthropathy under Diagnostic Codes 5010-5260 have not 
been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5260 (2007).

2. The criteria for an initial separate rating of 10 percent 
for service-connected postoperative anterior cruciate 
ligament reconstruction of the left knee with 
osteoarthropathy under Diagnostic Code 5257 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007). 

3. The criteria for an initial rating in excess of 30 percent 
for service-connected migraine headaches have not been met.  
38 C.F.R. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2007).

4. The criteria for an initial rating in excess of 10 percent 
for service-connected right ankle sprain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2007).

5. The criteria for an initial rating in excess of 10 percent 
for service-connected plantar fasciitis of the right foot 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 
.
Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the veteran was provided with a 
VCAA notification letter in January 2004, prior to the 
initial unfavorable rating decision issued in July 2004.  An 
additional VCAA letter was sent in July 2007. 

Initially, the Board notes that, in Pelegrini v. Principi, 
the Court held that VA must request that the claimant provide 
any evidence in his possession that pertains to the claim 
based upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. 
App. 112, 120-21 (2004).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated from the regulation by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to no 
longer state that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim (the fourth element of notice as required under 
Pelegrini) effective May 30, 2008).  Thus, any error related 
to this element is harmless.  

In reviewing the claims file, the Board observes that the 
VCAA notice issued in January 2004 was fully compliant with 
the VCAA by informing the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
Thus, with regard to the veteran's service connection claims, 
all VCAA notice requirements were met.

As for the veteran's initial rating claims, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  However, 
generally, failure to provide pre-adjudicative notice of any 
elements of claims the veteran must substantiate is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, the July 
2007 letter advised the veteran that he must show that his 
service-connected disabilities had increased in severity and 
of the evidence necessary to substantiate disability ratings 
and effective dates, and this notice was followed by an SSOC 
in August 2007.  

Therefore, the Board finds that the defect with regard to the 
timing of notice as required by Dingess/Hartman was cured by 
subsequent readjudication.  Additionally, throughout the 
claims process, the veteran has had a meaningful opportunity 
to participate effectively in the development of the claims.  
Moreover, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements), citing Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007). Thus, the Board finds that there has 
been no prejudice to the veteran, and any defect in the 
timing of the notice has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine), on remand, 20 Vet. App. 537 
(2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess/Hartman; cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or 
information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, they are not 
applicable to the instant claims.  Based on the above 
analysis, the notice requirements for initial rating claims 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and affording him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of May 2004 and May 2007 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claims.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's service-connected disabilities.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected disabilities.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

The Board observes that the words "slight," "moderate" and 
"marked" as used in the various diagnostic codes are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2007).

The veteran's service-connected postoperative anterior 
cruciate ligament reconstruction of the left knee with 
osteoarthropathy is assigned a 10 percent rating evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 
(2007).  Service-connected migraine headaches are assigned a 
30 percent rating evaluation, pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A 10 percent rating evaluation is 
assigned for service-connected right ankle sprain under 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  Service-connected 
plantar fasciitis of the right foot is assigned a 10 percent 
rating evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  The veteran contends that his symptomology is worse 
than is contemplated under these ratings, and, therefore, 
that higher ratings should be assigned.

Left knee disability

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is to be rated as arthritis, 
degenerative, which is rated under Diagnostic Code 5003.  
Accordingly, traumatic arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight 
is assigned a 10 percent rating.  Moderate recurrent 
subluxation or lateral instability is assigned a 20 percent 
rating.  Severe recurrent subluxation or lateral instability 
is assigned a 30 percent rating.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is assigned a 20 percent rating.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent rating. 

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion limited to 30 
degrees warrants a 20 percent rating.  Flexion limited to 15 
degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 
10 degrees warrants a 10 percent rating.  Extension limited 
to 15 degrees warrants a 20 percent rating.  Where extension 
is limited to 20 degrees, a 30 percent rating is assigned.  
Where extension is limited to 30 degrees, a 40 percent rating 
is assigned.  Where extension is limited to 45 degrees, a 50 
percent rating is assigned.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with slight knee or ankle 
disability warrants a 10 percent rating.  Malunion of the two 
bones with moderate knee or ankle disability warrants a 
rating of 20 percent.  Malunion of the two bones with marked 
knee or ankle disability warrants a rating of 30 percent.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, is assigned a 40 percent rating. 

VA's General Counsel has issued multiple opinions which are 
also relevant to the rating of the veteran's left knee 
disability.  The first indicates that a disability rated 
under Diagnostic Code 5257 may be rated separately under 
Diagnostic Codes 5260, limitation of flexion of the knee, and 
5261, limitation of extension of the knee.  See VAOGCPREC 23-
97.  Another opinion states that separate disability ratings 
may be assigned under Diagnostic Code 5260 and Diagnostic 
Code 5261 for disability of the same joint without violating 
the provisions against pyramiding at 38 C.F.R. § 4.14.  
VAOPGCPREC 9-04.  

Finally, a third opinion opines that limitation of motion is 
contemplated in Diagnostic Code 5259, pertinent to the 
removal of the semilunar cartilage or meniscus.  VAOPGCPREC 
9-98.  Such removal may resolve restriction of movement 
caused by tears and displacements of the menisci; however, 
the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, according to the opinion, limitation of motion is 
relevant for consideration under Diagnostic Code 5259.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Service records show that the veteran suffered a torn 
anterior cruciate ligament and meniscus of the left knee, 
requiring surgery.  Post-service, an MRI showed an intact 
anterior cruciate ligament graft.  Physical therapy records 
demonstrate extension to 0 degrees and flexion to 115 degrees 
and negative Lachman's, anterior/posterior drawer, and 
McMurray's tests.  Popping and crepitus were also noted.  The 
veteran also had subjective complaints of swelling and 
instability.  

In January 2004, a left knee arthroscopy, patellar 
chondroplasty, chondroplasty of the trochlea, microfracture 
of the trochlea, and lysis of adhesions was performed.  
Thereafter, a VA examination was conducted in May 2004.  
Although these findings were made during the veteran's period 
of temporary total disability, they are still relevant to 
determining the severity of his disability after the period 
of convalescence.  Range of motion was to 120 degrees flexion 
with pain and to 0 degrees extension.  There was no 
additional limitation due to pain, weakness, fatigability, 
lack of endurance, or incoordination.  The anterior drawer 
test revealed slight instability, but McMurray's test was 
within normal limits.  Crepitus was observed.  An X-ray 
showed minimal osteoarthropathy.  

At a May 2007 VA examination, the left knee showed signs of 
weakness, abnormal movement, guarding, and crepitus.  Range 
of motion testing revealed extension to 0 degrees and flexion 
to 75 degrees, with the limitation due to pain.  There was no 
additional limitation of function due to fatigability, 
weakness, lack of endurance, or incoordination upon 
repetition.  Testing of the ligaments and menisci was within 
normal limits. 

The veteran's left knee disability is currently assigned a 10 
percent rating for traumatic arthritis shown by X-ray, 
resulting in limitation of flexion that is noncompensable 
under Diagnostic Code 5260.  The Board observes that, even 
with consideration of the effects of pain on function, the 
veteran's left knee flexion is limited to 75 degrees at the 
most.  Thus, his limitation of flexion at its worst is 
accurately deemed noncompensable under Diagnostic Code 5260.  

Additionally, the medical evidence does not reflect that the 
veteran experiences limitation of extension.  Accordingly, a 
rating under Diagnostic Code 5261 is not warranted; nor could 
it be assigned in conjunction with the assigned rating under 
Diagnostic Code 5010.  Further, there is no objective 
evidence of dislocation of cartilage, or resultant locking or 
effusion to warrant a rating under Diagnostic Code 5258.  

With regard to Diagnostic Code 5259, the Board notes that the 
veteran has stated that he had cartilage removed.  The May 
2007 VA examination report states that the veteran had 
cartilage chondromalacia Grade IV removed in January 2004.  
The medical evidence demonstrates that the veteran's left 
medial meniscus was repaired and that he subsequently 
underwent microfracture to treat the Grade IV chondromalacia, 
but the Board is not clear on whether these surgeries 
involved the actual removal of cartilage.  Regardless, a 
rating under Diagnostic 5259 would compensate for the 
veteran's limitation of motion in the left knee, which would 
preclude the currently assigned rating under Diagnostic Code 
5010.  Thus, a separate rating for symptomatic removal of 
cartilage under Diagnostic Code 5259 may not be assigned in 
this case. 

Finally, the Board notes that a February 2005 X-ray shows 
mild lateral displacement of the proximal tibia in relation 
to the distal femur.  However, nothing in the record 
indicates that the veteran's left knee exhibits malunion of 
the two bones.  Therefore, consideration of a separate rating 
under Diagnostic Code 5262 is not warranted.

However, the Board sees that the veteran complained of 
instability in the left knee during his physical therapy and 
that slight instability was observed by the May 2004 VA 
examiner.  The Board acknowledges that the veteran had 
surgery between these two events, but the record does not 
show that the instability was due to the surgery, which the 
Board notes had occurred almost five months prior to May 
2004.  Accordingly, as Diagnostic Code 5010 does not 
compensate for instability, the Board assigns a separate 10 
percent rating under Diagnostic Code 5257 for the entire 
appeal period for instability that is mild.  The competent 
evidence indicates that instability is no more than mild, and 
thus a preponderance of the evidence is against a separate 
evaluation greater than 10 percent under Diagnostic Code 
5257.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this regard, the Board notes that the 
medical evidence does not indicate that there is either 
ankylosis or genu recurvatum.  Consequently, Diagnostic Codes 
5256 and 5263, applicable to these disabilities, do not apply 
in this case.  Additionally, the Board notes that service 
connection is already in place for the veteran's surgical 
scars associated with his left knee disability.  Therefore, a 
review of the record fails to reveal any additional 
functional impairment associated with the veteran's service-
connected postoperative anterior cruciate ligament 
reconstruction of the left knee with osteoarthropathy to 
warrant application of alternate rating codes beyond that 
accomplished above.  

Finally, as discussed, the veteran did not display any 
additional limitation of function due to pain, weakness, 
fatigability, lack of endurance, or incoordination other than 
that already contemplated in his currently assigned ratings.  
See Deluca.  Accordingly, ratings in excess of 10 percent for 
traumatic arthritis with limitation of flexion and 10 percent 
for slight instability of the left knee due to such factors 
are not supported by the evidence.

Migraine headaches

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent rating.  Migraines with characteristic 
prostrating attacks occurring on average once a month over 
the last several months warrant a 30 percent rating.  
Migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months warrant a 10 
percent rating.  Migraines with less frequent attacks warrant 
a noncompensable rating.

Service treatment records demonstrate that the veteran was 
first diagnosed with migraines in 2002.  Subsequent to 
service, the veteran reported he suffers migraines on a 
weekly basis that incapacitate him for up to three days.  

At the May 2004 VA examination, the veteran reported migraine 
headaches that occurred once per week, on the right side of 
his head and causing nausea.  He indicated that he needed 
medication, but could still go to work, although he also 
stated he lost time from work 12 times in the last year.  

Subsequent treatment records, beginning in April 2005 reflect 
headaches causing pain at a 10 out of 10 on the pain scale, 
occurring for one to two days, once per week, and relieved by 
rest.  February 2007, June 2007, and April 2008 Family 
Medical Leave Act evaluations reflect that the veteran was 
off from work one to two days every one to two weeks due to 
incapacitating migraines.  

Employee leave records from 2005 and 2006 indicate that the 
veteran took several days of unscheduled leave-variously 
recorded as sick leave, annual leave, and rarely, as leave 
without pay-for a total of 15 days in 2005 and 20 days in 
2006.  The 2006 records also reflect that the veteran left 
work early a number of times due to a migraine.  The Board 
notes that most of the time the days were taken singly, 
although the veteran took two or three days off together on a 
couple of occasions.  Additionally, the Board observes that 
most of the days the veteran left early from work he did not 
take the following days off from work.  Thus, overall, the 
Board finds that even though the veteran's migraines occur 
frequently, they are not incapacitating every time, or for 
prolonged periods, so that they cause economic 
inadaptability.  Accordingly, the Board finds that an initial 
rating in excess of 30 percent for service-connected 
migraines is not warranted.  

Right ankle sprain

Diagnostic Code 5271, limitation of motion of the ankle 
assigns a 10 percent evaluation for moderate limitation of 
motion.  A 20 percent evaluation requires marked limitation 
of motion.  38 C.F.R. § 4.71a (2007).

Normal range of motion of the ankle is from zero to 20 
degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2007). 

The veteran complained of right ankle pain when running in 
August 2003.  Ankle sprain was diagnosed.  Immediately post-
service, the veteran underwent physical therapy.  Range of 
motion measurements were -3 degrees of dorsiflexion, 60 
degrees plantar flexion, 3 degrees eversion, and 27 degrees 
inversion.  These records indicate that physical therapy 
occurred without pain.

At the May 2004 VA examination, dorsiflexion was to 20 
degrees and plantar flexion was to 45 degrees.  Pain was 
reported to be the major cause of functional limitation, and 
there was no additional limitation due to weakness, 
fatigability, lack of endurance, or incoordination.  X-rays 
showed a normal right ankle.  

At the May 2007 VA examination, the right ankle displayed 
abnormal movement with guarding.  Dorsiflexion was to 10 
degrees with pain, and plantar flexion was to 20 degrees with 
pain.  Again, weakness, fatigability, lack of endurance, and 
incoordination did not cause further limitation of function 
not encompassed in these measurements.  

The Board notes that, in addition to his diagnosis of right 
ankle strain, the veteran has a diagnosis of right Achilles 
tendonitis.  Although the veteran has stated that his 
Achilles tendonitis has added to the pain of moving his right 
ankle, the Board finds that there is an inadequate basis in 
the record upon which to identify how much limitation may be 
due to each disorder.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  Thus, the Board attributes all 
of the veteran's right ankle limitation to his right ankle 
sprain.  

In consideration of all the relevant evidence, the Board 
finds that a rating in excess of 10 percent for the veteran's 
service-connected right ankle sprain is not warranted.  The 
rating is assigned in contemplation of moderate limitation of 
motion.  In this regard, the Board notes that the veteran's 
right ankle disability, at the most severe, results in loss 
of approximately 50 percent of the normal range of motion for 
the ankle, as limited by pain.  The Board also observes that 
the record does not indicate that the veteran's right ankle 
disability has dictated the need for frequent treatment or 
prolonged periods of rest, in spite of his claims of 
weakness, lack of endurance, and pain when walking.  Further, 
the Board notes that there are only two rating evaluations 
available for the ankle, one for moderate and one for marked.  
Given the above, the Board determines that the veteran's 
limitation of motion of the right ankle did not rise above a 
moderate limitation at any time during the appeal period.  
Accordingly, a rating in excess of 10 percent for service-
connected right ankle sprain is denied. 



Plantar fasciitis of the right foot

Under Diagnostic Code 5284, a 10 percent evaluation is 
provided for a moderate foot injury.  A 20 percent evaluation 
is provided for a moderately severe foot injury.  A 30 
percent evaluation is provided for a severe foot injury.  The 
Note to Diagnostic Code 5284 indicates that a maximum 40-
percent rating will be assigned for actual loss of use of the 
foot.  38 C.F.R. § 4.71a. 

The veteran's plantar fasciitis of the right foot apparently 
began in service when he was in the process of recovering 
from his left knee surgery.  Just after service, the veteran 
exhibited tenderness over the posterior tibial heel and an 
antalgic gait, and he underwent physical therapy.  An 
orthotripsy was performed in December 2003.  Over time, 
although some increase in heel pain was reported, physical 
therapy records reveal increased flexibility of the plantar 
fascia with performance of stretches.  Improved ambulation 
was also noted.  Upon discharge from physical therapy, it was 
noted that there was still pain present and that the veteran 
may benefit from alternative treatment.  Orthotics were 
prescribed.

In May 2004, the VA examiner documented subjective complaints 
of pain when walking, requiring the veteran to walk on his 
toes, and to lose time from work once in the last year.  
Tenderness over the origin of the plantar fascia was 
observed, and an X-ray showed a small right plantar heel 
spur.

At the May 2007 VA examination, the veteran reported constant 
pain in the right foot at a 10 out of 10 on the pain scale 
when at its worst.  He also stated he had weakness, 
stiffness, and fatigue when standing or walking, especially 
for prolonged periods of time.  Painful motion and tenderness 
of the plantar surface was observed on examination.  X-rays 
showed plantar and posterior heel spurs, but were otherwise 
negative, with and without weight-bearing.     

As with the veteran's right ankle disability, the Board 
observes that the veteran's symptoms of Achilles tendonitis 
may be intertwined with his plantar fasciitis symptoms.  
However, the Board has no basis for distinguishing which 
symptoms may be a result of each disorder and concludes that 
all symptoms reported with regard to the veteran's plantar 
fasciitis are the result of that disability.  See Mittleider.

The veteran's service-connected plantar fasciitis of the 
right foot is assigned a 10 percent rating for moderate 
impairment.  Based on the above evidence, the Board does not 
find that the veteran's plantar fasciitis symptomology rises 
to a moderately severe or greater level, so as to warrant a 
rating in excess of 10 percent at any time during the appeal 
period.  The Board notes that there has been no progression 
of symptoms during the appeal period.  In fact, physical 
therapy records indicate that the veteran's pain had 
decreased.  Additionally, the Board notes that, although the 
veteran's pain increases with prolonged standing and walking, 
at times reaching a 10 out of 10 on the pain scale 
subjectively, the pain decreases with rest.  Although 
cognizant of the discomfort the veteran experiences, as the 
disability does not prevent him from standing or walking and 
simple resting of his feet helps relieve the pain, the Board 
determines that his symptoms are equal to no more than a 
moderate impairment.

Other considerations

The Board has contemplated staged ratings.  However, the 
objective evidence does not reflect an increase in severity 
of the veteran's service-connected disabilities during the 
appeal period to warrant the assignment of an increased 
rating at any time. 

The Board has also contemplated the veteran's own statements 
regarding the severity of his service-connected disabilities.  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of the severity of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the 
present case, the preponderance of the evidence is against 
ratings in excess of 10 percent each for arthritis and mild 
instability associated with service-connected postoperative 
anterior cruciate ligament reconstruction of the left knee 
with osteoarthropathy, 30 percent for service-connected 
migraine headaches, and 10 percent each for service-connected 
plantar fasciitis of the right foot and service-connected 
right ankle sprain.  Therefore, all claims for ratings in 
excess of those assigned by either the RO or the Board herein 
must be denied.

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, No. 06-3088, (U.S. Vet App. September 16, 
2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected 
disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board recognizes the impact 
of the veteran's symptoms on his employment as a postal 
worker.  However, the Board sees no evidence that indicates 
that the veteran is functionally limited in a way not 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell; Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).




ORDER

An initial rating in excess of 10 percent for service-
connected postoperative anterior cruciate ligament 
reconstruction of the left knee with osteoarthropathy under 
Diagnostic Codes 5010-5260 is denied.

A separate initial rating of 10 percent, but not greater, for 
service-connected postoperative anterior cruciate ligament 
reconstruction of the left knee with osteoarthropathy under 
Diagnostic Code 5257 is granted. 

An initial rating in excess of 30 percent for service-
connected migraine headaches is denied.

An initial rating in excess of 10 percent for service-
connected right ankle strain is denied.

An initial rating in excess of 10 percent for service-
connected plantar fasciitis of the right foot is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


